UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2258



AIRLINES REPORTING   CORPORATION,    a   Delaware
Corporation,

                                                Plaintiff - Appellee,

          versus


CLAUDIO MENICOCCI; OLGA MENICOCCI,

                                             Defendants - Appellants,

          and


CISNE CORPORATION, d/b/a Cisne Corporate Travel,

                                                            Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-99-1699-A)


Submitted:   February 28, 2001               Decided:   April 16, 2001


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claudio Menicocci, Olga Menicocci, Appellants Pro Se.        Henry
St. John Fitzgerald, MCINROY & RIGBY, L.L.P., Arlington, Virginia,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Claudio Menicocci and Olga Menicocci appeal from the district

court’s order granting summary judgment to the Plaintiffs in their

civil action. We have reviewed the record and the district court’s

opinion and find no reversible error.      Accordingly, we affirm on

the reasoning of the district court.     Airlines Reporting Corp. v.

Menicocci, No. CA-99-1699-A (E.D. Va. filed Aug. 21, 2000, entered

Aug. 24, 2000 & Mar. 23, 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                            AFFIRMED




                                  2